Richard L. Cantor, Esq. Corporation Counsel, Poughkeepsie
You have asked whether there are any laws regulating or prohibiting appearances before a city agency by persons who formerly served as officers or employees of the city.
While there are currently no State laws regulating business by former officers and employees before the municipality they served, every local government is required to enact a code of ethics setting forth for the guidance of their officers and employees the standards of conduct reasonably expected of them (General Municipal Law, § 806 [1]). These codes are required to provide standards for officers and employees with respect to disclosure of financial interests in legislation before the local governing body, holding of investments in conflict with official duties, private employment in conflict with official duties, futureemployment and such other standards relating to the conduct of officers and employees as may be deemed advisable (ibid.). In our view, this authorization for codes of ethics is broad enough for the inclusion of standards applicable to a municipality's officers and employees restricting their appearances before municipal agencies after they have left government service. The recent State-enacted ethics legislation amended section 73 of the Public Officers Law to establish stricter standards for State officers and employees practicing before their former State employers (L 1987, ch 813, § 2).
We conclude that a local government is authorized to include in its code of ethics standards regulating appearances before the municipality by officers and employees after they have left government service.